COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                 No. 08-21-00106-CR
  IN RE:                                          §

                                                  §        AN ORIGINAL PROCEEDING
  THE STATE OF TEXAS,
                                                  §               IN MANDAMUS
  RELATOR.                                        §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Pedro Gomez, Jr., Judge of the 112th District Court, Pecos County, Texas, and

concludes that Relater’s petition for writ of mandamus should be dismissed as moot. We therefore

dismiss as moot the petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 30TH DAY OF JUNE, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.